IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-84

                                         No. 176A21

                                      Filed 15 July 2022

     IN THE MATTER OF: C.H. & J.H.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from orders entered on

     22 February 2021 by Judge Eula E. Reid in District Court, Currituck County, and on

     writ of certiorari to review an order and a permanency planning order entered on 6

     March 2020 by Judge Eula E. Reid in District Court, Currituck County and an order

     entered on 21 May 2021 by Meader W. Harriss III in District Court, Currituck

     County. This matter was calendared for argument in the Supreme Court on 1 July

     2022 but determined on the record and briefs without oral argument pursuant to Rule

     30(f) of the North Carolina Rules of Appellate Procedure.


           Courtney S. Hull for petitioner-appellee Currituck County Department of Social
           Services.

           Keith Karlsson for appellee Guardian ad Litem.

           Robert W. Ewing for respondent-appellant father.


           EARLS, Justice.

¶1         Respondent-father appeals from the trial court’s 6 March 2020 order ceasing

     reunification efforts, the 6 March 2020 permanency planning order eliminating

     reunification as a permanent plan, and 22 February 2021 orders terminating his
                                          IN RE C.H. & J.H.

                                               2022-NCSC-84

                                             Opinion of the Court



     parental rights to his sons, C.H. (Chris) and J.H. (James),1 as well as the 21 May 2021

     order dismissing his appeal from the 6 March 2020 orders. Because we conclude that

     the permanency planning order lacked findings which address one of the four issues

     contemplated by N.C.G.S. § 7B-906.2(d), we remand to the trial court for a further

     hearing and for the entry of additional findings. However, because as authorized by

     N.C.G.S. § 7B-1001(a2) respondent’s claim of error concerning the trial court’s

     permanency planning order is properly resolved by remand in this case, and does not

     necessitate vacating or reversing the challenged permanency planning order, it is

     presently premature for this Court to consider the trial court’s orders terminating

     respondent’s parental rights. See N.C.G.S. § 7B-1001(a2) (2019).

                                        I.      Background

¶2          On 12 April 2019, the Currituck County Department of Social Services (DSS)

     filed juvenile petitions alleging that Chris, born November 2017, and James, born

     September 2018, were neglected juveniles. The petitions alleged that DSS had been

     providing services to the family since 19 November 2018 after it received a Child

     Protective Services (CPS) report alleging that the children were living in an injurious

     environment. The allegations in the report “involved high risk, potentially lethal

     behavior in front of the children such as suicidal attempts or gesturing.” The petitions




            1 Pseudonyms are used in this opinion to protect the juveniles’ identities and for ease
     of reading.
                                        IN RE C.H. & J.H.

                                          2022-NCSC-84

                                        Opinion of the Court



     also alleged that the parents had engaged in physical and verbal domestic violence

     while the children were present.

¶3         The family began receiving in-home services on 2 January 2019. The petitions

     alleged that while CPS was providing in-home services, the parents continued “to

     show concerning behavior regarding physical and verbal violence.” The petitions also

     alleged concerns regarding the impact of respondent’s mental illness on his ability to

     be the sole caregiver for the children. Respondent reported being diagnosed with

     bipolar disorder and schizophrenia and being prescribed four psychiatric

     medications.

¶4         The petitions further alleged that on 11 April 2019, respondent restricted

     DSS’s access to his home and children. Respondent informed DSS that he was seeking

     legal counsel after complaining of DSS coming to his home unannounced after hours.

     He requested proper notice before DSS’s arrival at his home and the presence of a

     supervisor. DSS obtained nonsecure custody of the children upon the filing of the

     juvenile petitions.

¶5         On 2 August 2019, the trial court entered an order adjudicating the children

     neglected based, in part, on stipulations by respondent. In its disposition order

     entered on 16 August 2019, the court ordered respondent to comply with the

     components of his Out-of-Home Services Agreement, which required him to

     participate in mental health therapy to include domestic violence, anger
                                       IN RE C.H. & J.H.

                                         2022-NCSC-84

                                       Opinion of the Court



     management, and a substance abuse assessment and follow all recommendations;

     comply with all recommendations from his parental capacity evaluation; secure and

     maintain housing; participate in a group parenting education class and demonstrate

     skills learned during visitation; comply with the child support enforcement agency;

     and seek and maintain employment. The court awarded respondent two and a half

     hours of supervised visitation twice per week.

¶6         On 18 November 2019, DSS suspended respondent’s visitations with his

     children due to concerns regarding respondent’s emotional and mental stability after

     he “demonstrated volatile and hostile behavior while in the presence of [his] children

     during visitation[s].” During the 18 November 2019 visit, respondent told the social

     worker he was frustrated with Chris’s behaviors and wanted to “pop” him. When the

     social worker informed him that “the use of any form of corporal punishment was not

     an acceptable form of discipline,” respondent became upset and “asked how he was

     supposed to redirect his children if he was not allowed to do that.” The social worker

     attempted to provide alternative discipline techniques, but respondent “was too upset

     to let her speak.” During this interaction, respondent “continuously raised his voice,

     was argumentative with various [DSS] staff and displayed grandiose gestures all

     while holding [James] in his arms.” Respondent “continued to express his frustration”

     and remained argumentative after the children were removed from the visit,

     resulting in DSS “asking to have him removed from the building.”
                                       IN RE C.H. & J.H.

                                          2022-NCSC-84

                                       Opinion of the Court



¶7         The trial court held a hearing on 22 November 2019 but determined that good

     cause existed to continue the matter to 20 December 2019 “to allow [respondent] to

     provide the [c]ourt with a letter from [respondent’s] therapist setting forth his

     progress or lack thereof[.]” The court determined respondent’s visitation should

     remain suspended and that “the resumption of visitation should not commence until

     such time as [respondent], through his attorney, shall provide to the [c]ourt a current

     letter from his mental health provider confirming he is current and actively

     participating in his mental health treatment and medication management.”

¶8         Following the 20 December 2019 hearing, the court ceased reunification efforts

     with respondent but continued its decision regarding a change in the permanent plan

     until the next hearing “to allow [respondent] to demonstrate to the court that he can

     progress toward reunification.” The trial court entered its order from the December

     2019 hearing on 6 March 2020. The court found that the “most prominent barrier” to

     the children’s reunification with respondent is his inappropriate “display of various

     emotions and behaviors” including his “verbal aggression” and “combativeness”

     toward the social workers. The court found that respondent often called DSS

     “multiple times a day demanding to speak with someone and on any given day, he

     will ask to speak with various staff at [DSS]. If he does not get the answer he wants

     after speaking with one person, he will move on to the next person[,]” and some days

     he “called [DSS] more than ten times requesting the same information from various
                                        IN RE C.H. & J.H.

                                          2022-NCSC-84

                                        Opinion of the Court



     workers.” The court also found that respondent “often gets upset and argumentative

     using vulgar and threatening language, especially when he does not understand, or

     does not want to understand, what [DSS] staff is trying to explain to him. He will cut

     them off, monopolize conversation, not let them say anything, and hang up.”

¶9         The court also found that respondent continued to minimize his involvement

     with the children being removed from the home and failed to “see the connection

     between his mental health concerns and his parenting skills.” The court found

     respondent had only “minimally complied” with the trial court’s orders and had a

     “pattern of starting and then stopping a service when it no longer suits his needs.”

     The court further found that respondent “continuously demonstrates his inability to

     accept constructive criticism, which impedes his ability to parent his children

     appropriately and is a skill that he must be able to demonstrate as his children get

     older and begin school, especially for [Chris] who has” a severe hearing disability that

     requires regular attention. The court found that it was in the best interests of the

     children to cease reasonable efforts toward reunification with respondent “as such

     efforts to reunify would be clearly futile or would be inconsistent with the juveniles’

     health, safety, and need for a safe permanent home within a reasonable period of

     time.” The court continued the permanent plan of reunification finding that although

     DSS was no longer required to make reasonable efforts toward reunification, the

     court “ha[d] not yet made a determination as to the best plan of care to achieve a safe,
                                           IN RE C.H. & J.H.

                                              2022-NCSC-84

                                           Opinion of the Court



       permanent home for the children within a reasonable period of time” and continued

       its decision on that issue until the next hearing.

¶ 10          The court held another permanency-planning hearing on 7 February 2020. In

       its permanency planning order entered on 6 March 2020, the court found that the

       conditions which led to the filing of the petitions continued to exist and that the

       return of the children to either parent would be contrary to the juveniles’ welfare.

       Respondent was arrested on 3 February 2020 on misdemeanor charges of

       intoxication, possession of drug paraphernalia, and resisting an officer following an

       incident at a gas station. The court ceased reunification efforts, changed the

       permanent plan to adoption with a concurrent plan of guardianship, and ordered DSS

       to file a petition to terminate the parents’ parental rights. On 23 March 2020,

       respondent filed a notice to preserve his right of appeal from the 6 March 2020 order

       “wherein the [trial court] found that reasonable efforts to reunify the family should

       cease.”

¶ 11          DSS filed its petitions to terminate respondent’s parental rights on 20 April

       20202 alleging that grounds existed based on neglect, willfully leaving the children in

       foster care without making reasonable progress to correct the conditions which led to

       their removal from the home, willful failure to pay a reasonable cost of the children’s




              2The termination petitions also requested that the trial court terminate the mother’s
       parental rights; however, she is not a party to this appeal.
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       care, and dependency. See N.C.G.S. § 7B-1111(a)(1)–(3), (6) (2021).

¶ 12         After multiple continuances, the trial court conducted a termination-of-

       parental-rights hearing on 6 November and 4 December 2020. In its adjudication

       order entered on 22 February 2021, the trial court determined grounds existed to

       terminate respondent’s parental rights based on neglect, willfully leaving the

       children in foster care without correcting the conditions which led to their removal,

       and dependency. See N.C.G.S. § 7B-1111(a)(1)–(2), (6). In a separate disposition order

       entered the same day, the court concluded that termination of respondent’s parental

       rights was in the children’s best interests. See N.C.G.S. § 7B-1110(a) (2021).

       Therefore, the court terminated respondent’s parental rights. Respondent entered a

       notice of appeal in which he stated that he intended to appeal “the Order eliminating

       reunification that was filed on March 6th, 2020”; although respondent’s notice of

       appeal also references “[t]he order terminating the Respondent-Father’s rights . . .

       filed on February 22nd, 2021,” respondent did not explicitly state that he intended to

       appeal the termination orders and he did not file a separate notice of appeal from the

       termination orders because he was “under the belief that a single Notice of Appeal

       needed to be filed to appeal both the ceasing of reunification efforts and the

       termination of parental rights.”

¶ 13         On 14 May 2021, the guardian ad litem (GAL) moved to dismiss respondent’s

       appeal in the trial court. The GAL argued that the notice of appeal did not give notice
                                            IN RE C.H. & J.H.

                                              2022-NCSC-84

                                            Opinion of the Court



       that respondent was appealing from the termination orders but stated only that the

       termination orders were filed on 22 February 2021. The GAL further argued that

       because respondent did not properly file a notice of appeal from the termination

       orders, he did not meet the conditions set forth in N.C.G.S. § 7B-1001(a1)(2) to appeal

       the order eliminating reunification as the permanent plan and did not have a right

       to appeal the order to this Court.

¶ 14         Following a hearing, the trial court entered an order on 21 May 2021 denying

       the motion to dismiss respondent’s appeal of the termination orders, determining that

       the notice of appeal was “was properly filed, and complied with N.C.G.S. [§] 7B[-

       ]1001(a1)(1) for the purposes of appealing the Termination of Parental Rights order

       despite [a] scrivener’s error.” However, the trial court dismissed respondent’s appeal

       of the orders ceasing reunification and eliminating reunification as a permanent plan.

¶ 15         On 1 June 2021, DSS and the GAL filed a joint motion to dismiss respondent’s

       appeal in this Court alleging that the notice of appeal did not give notice that he was

       appealing the termination orders and respondent did not have a right to appeal the

       order eliminating reunification without a proper appeal of the termination orders.

¶ 16         Respondent filed a petition for writ of certiorari with this Court on 10 June

       2021. Respondent sought review of the 21 May 2021 Order on Motion to Dismiss

       entered by Judge Meader W. Harriss III and from “the Order and the Permanency

       Planning Review Order, entered on March 6, 2020 by [the] Honorable Eula E. Reid,
                                         IN RE C.H. & J.H.

                                               2022-NCSC-84

                                         Opinion of the Court



       ceasing reunification efforts with [respondent].”

¶ 17         DSS and the GAL filed a second motion to dismiss the appeal on 4 August 2021.

       By order entered on 10 August 2021, we allowed respondent’s petition for writ of

       certiorari and denied DSS and the GAL’s motions to dismiss the appeal.

                                         II.     Analysis

¶ 18         Respondent filed his notice of appeal from the 22 February 2021 termination

       of parental rights orders, and this Court allowed review by writ of certiorari of the 6

       March 2020 orders which ceased reunification efforts and eliminated reunification as

       the children’s permanent plan. See N.C.G.S. § 7B-1001(a1) (2019). Pursuant to

       N.C.G.S. § 7B-1001(a2), we “review the order eliminating reunification together with

       an appeal of the order terminating parental rights.”

¶ 19         Respondent limits his appeal to challenges to the trial court’s 6 March 2020

       order and 6 March 2020 permanency planning order. Although he does not identify

       any error in the orders terminating his parental rights, respondent contends that the

       alleged reversible errors in the permanency planning order require us to vacate the

       termination orders under N.C.G.S. § 7B-1001(a2). See N.C.G.S. § 7B-1001(a2) (“If the

       order eliminating reunification is vacated or reversed, the order terminating parental

       rights shall be vacated.”).

¶ 20         Our review of a permanency planning order “is limited to whether there is

       competent evidence in the record to support the findings [of fact] and whether the
                                          IN RE C.H. & J.H.

                                              2022-NCSC-84

                                            Opinion of the Court



       findings support the conclusions of law.” In re L.M.T., 367 N.C. 165, 168 (2013)

       (alteration in original) (quoting In re P.O., 207 N.C. App. 35, 41 (2010)). “The trial

       court’s findings of fact are conclusive on appeal if supported by any competent

       evidence.” In re L.M.T., 367 N.C. at 168. “The trial court’s dispositional choices—

       including the decision to eliminate reunification from the permanent plan—are

       reviewed only for abuse of discretion, as those decisions are based upon the trial

       court’s assessment of the child’s best interests.” In re L.R.L.B., 377 N.C. 311, 2021-

       NCSC-49, ¶ 11. “An abuse of discretion occurs when the trial court’s ruling is so

       arbitrary that it could not have been the result of a reasoned decision.” In re J.H., 373

       N.C. 264, 268 (2020) (quoting In re N.G., 186 N.C. App. 1, 10–11 (2007), aff’d per

       curiam, 362 N.C. 229 (2008)).

       A. Ceasing Reunification Efforts

¶ 21         Respondent first argues the trial court erred in ceasing reunification efforts

       with him following the 20 December 2019 hearing because reunification remained

       the primary plan for the children.

¶ 22         In adopting concurrent permanent plans,

                    [r]eunification shall be a primary or secondary plan unless
                    the court made findings under G.S. 7B-901(c) or G.S. 7B-
                    906.1(d)(3), the permanent plan is or has been achieved in
                    accordance with subsection (a1) of this section, or the court
                    makes written findings that reunification efforts clearly
                    would be unsuccessful or would be inconsistent with the
                    juvenile’s health or safety. . . . Unless permanence has been
                    achieved, the court shall order the county department of
                                            IN RE C.H. & J.H.

                                               2022-NCSC-84

                                            Opinion of the Court



                     social services to make efforts toward finalizing the primary
                     and secondary permanent plans and may specify efforts
                     that are reasonable to timely achieve permanence for the
                     juvenile.

       N.C.G.S. § 7B-906.2(b) (2019) (emphasis added).3

¶ 23          Here, the trial court ceased reunification efforts with respondent following the

       20 December 2019 hearing. In its order entered on 6 March 2020, the court found that

       respondent continued to minimize his responsibility in the removal of his children

       from his care, did not see the connection between his mental health concerns and his

       parenting skills, had a pattern of noncompliance with mental health treatment

       recommendations, and “continuously demonstrate[d] his inability to accept

       constructive criticism,     which impedes his ability to             parent his children

       appropriately.” The court also found that respondent’s inappropriate “display of

       various emotions and behaviors [was] the most prominent barrier toward

       reunification with him and his children.” The court noted that respondent “constantly

       complains and argues with staff about how his children” came into DSS custody and

       why they have not been returned to his care and responded to social workers’

       attempts to assist him with “opposition, combativeness, and verbal aggression.” The

       court also found that “[d]ue to his constant verbal aggression to include cursing,



              3 The statute was amended effective 1 October 2021 to state that “[t]he finding that
       reunification efforts clearly would be unsuccessful or inconsistent with the juvenile’s health
       or safety may be made at any permanency planning hearing, and if made, shall eliminate
       reunification as a plan.” N.C.G.S. § 7B-906.2(b) (2021) (emphasis added).
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       yelling, name calling, and other demeaning comments towards the current Social

       Worker, [respondent] was limited to only being allowed to communicate with the

       Foster Care Supervisor, . . . yet he continues to display these aggressive and

       inappropriate behaviors.” Therefore, the court found that

                    [p]ursuant to [N.C.G.S.] §[ ]7B-906.1(d)(3), for the reasons
                    set forth herein, it is in the best interest[s] of the minor
                    children, [Chris] and [James], to cease reasonable efforts
                    toward reunification with [respondent], as such efforts to
                    reunify would be clearly futile or would be inconsistent
                    with the juveniles’ health, safety, and need for a safe
                    permanent home within a reasonable period of time.

       The court further found, however, that “the [c]ourt has not yet made a determination

       as to the best plan of care to achieve a safe, permanent home for the children within

       a reasonable period of time; and, therefore, pending the [c]ourt’s final determination

       of this issue at the next hearing, the goal for the children, [Chris] and [James], should

       remain reunification.”

¶ 24         Citing the Court of Appeals’ decision in In re C.S.L.B., 254 N.C. App. 395

       (2017), in which the Court of Appeals determined that “by leaving reunification as a

       secondary permanent plan for the children, Respondent-mother continued to have

       the right to have [ ]DSS provide reasonable efforts toward reunifying the children

       with her, and the right to have the court evaluate those efforts,” id. at 398, respondent

       argues he was entitled to have DSS continue to provide reasonable efforts toward

       reunifying the children with him because reunification remained the primary
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       permanent plan.

¶ 25          However, the Court of Appeals’ decision in In re C.S.L.B. is distinguishable

       from this case because it involved a court order establishing guardianship for the

       children as the primary permanent plan and there were no findings that the

       respondent-mother was uncooperative with DSS or abusive toward the social

       workers. In re C.S.L.B., 254 N.C. App. at 396–97. Therefore, the conclusion in In re

       C.S.L.B. that it was erroneous for the trial court to relieve DSS of further

       reunification efforts and to cease further review hearings is not applicable here. See

       id. at 398–99. Moreover, respondent has not argued that his lack of progress from 20

       December 2019 to 7 February 2020 was due to DSS’s failure to provide further

       reunification efforts or that the termination of parental rights orders must be

       reversed due to the trial court ceasing reunification efforts in the 6 March 2020 order.

       See In re L.E.W., 375 N.C. 124, 128 (2020) (“[T]o obtain relief on appeal, an appellant

       must not only show error, but that . . . the error was material and prejudicial,

       amounting to denial of a substantial right that will likely affect the outcome of an

       action.” (second alteration in original) (quoting In re B.S.O., 234 N.C. App. 706, 713

       (2014))).

¶ 26          Pursuant to N.C.G.S. § 7B-906.2(b), the trial court “may specify efforts that are

       reasonable to timely achieve permanence for the juvenile.” Here, the trial court’s

       findings describe respondent’s verbal abuse and hostile behavior toward DSS
                                         IN RE C.H. & J.H.

                                           2022-NCSC-84

                                         Opinion of the Court



       workers, his failure to cooperate with DSS, and his multiple daily phone calls to DSS

       in which he refused to listen to or accept what he was being told. Based on this

       behavior, the trial court did not err in determining that it was reasonable for DSS to

       cease efforts toward reunification with respondent. The trial court at that time could

       also have eliminated reunification as a permanent plan but chose instead to provide

       respondent additional time to demonstrate his ability to make progress on his case

       plan. Respondent failed to do so, and the court eliminated reunification at the next

       permanency-planning hearing. Therefore, it was permissible for the trial court in this

       case to cease DSS’s reunification efforts while allowing respondent an additional

       opportunity to demonstrate that he could comply with treatment recommendations

       regarding his mental health and potentially be reunited with his children.

       B. Eliminating Reunification

¶ 27         Respondent next argues the trial court erred by failing to make the factual

       findings required by N.C.G.S. § 7B-906.2(d) before eliminating reunification as the

       children’s permanent plans in the 6 March 2020 permanency planning order.

¶ 28         Under N.C.G.S. § 7B-906.2(b), the trial court may eliminate reunification as a

       child’s permanent plan if the trial court “makes written findings that reunification

       efforts clearly would be unsuccessful or would be inconsistent with the juvenile’s

       health or safety.” N.C.G.S. § 7B-906.2(b). In making such a determination, the trial

       court must make written findings “which shall demonstrate the degree of success or
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       failure toward reunification,” including:

                    (1) Whether the parent is making adequate progress
                        within a reasonable period of time under the plan.

                    (2) Whether the parent is actively participating in or
                        cooperating with the plan, the department, and the
                        guardian ad litem for the juvenile.

                    (3) Whether the parent remains available to the court, the
                        department, and the guardian ad litem for the juvenile.

                    (4) Whether the parent is acting in a manner inconsistent
                        with the health or safety of the juvenile.

       N.C.G.S. § 7B-906.2(d).

¶ 29         “Although ‘use of the actual statutory language [is] the best practice, the

       statute does not demand a verbatim recitation of its language.’ ” In re L.E.W., 375

       N.C. at 129 (alteration in original) (quoting In re L.M.T., 367 N.C. at 167). “Instead,

       ‘the order must make clear that the trial court considered the evidence in light of

       whether reunification would be futile or would be inconsistent with the juvenile’s

       health, safety, and need for a safe, permanent home within a reasonable period of

       time.’ ” Id. at 129–30 (quoting In re L.M.T., 367 N.C. at 167–68).

¶ 30         “Moreover, when reviewing an order that eliminates reunification from the

       permanent plan in conjunction with an order terminating parental rights pursuant

       to N.C.G.S. § 7B-1001(a1)(2), we consider both orders together as provided in

       N.C.G.S. § 7B-1001(a2).” In re L.R.L.B., ¶ 22 (cleaned up). Therefore, “incomplete

       findings of fact in the cease reunification order may be cured by findings of fact in the
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       termination order.” Id. (quoting In re L.M.T., 367 N.C. at 170).

          1. Challenged Findings

¶ 31         Respondent does not challenge the evidentiary support for any of the findings

       in the permanency planning order, and therefore they are binding on appeal. In re

       T.N.H., 372 N.C. 403, 407 (2019). He does, however, generally challenge multiple

       findings in the trial court’s termination orders in order to argue that the trial court’s

       findings in the termination orders do not cure the deficiencies in the permanency

       planning order. Because we review the permanency planning order and the

       termination orders together, we first address his challenges to the trial court’s

       findings of fact in the termination orders.

¶ 32         We review the findings of fact in a trial court’s termination of parental rights

       adjudication order “to determine whether [they] are supported by clear, cogent and

       convincing evidence.” In re H.A.J., 377 N.C. 43, 2021-NCSC-26, ¶ 17. “The trial

       court’s dispositional findings are binding on appeal if supported by any competent

       evidence.” In re J.S., 374 N.C. 811, 822 (2020).

¶ 33         Respondent generally challenges the trial court’s findings indicating that his

       progress and participation in his case plan was not reasonable because

                    1) he has not corrected the conditions which led to his
                    children’s removal from the home; 2) that [he] is
                    uncooperative; 3) that he failed to consistently participate
                    in mental health treatment; 4) he lacks consistent mental
                    health treatment and medication management; 5) he does
                    not have the ability to parent his children; 6) that he has
                                         IN RE C.H. & J.H.

                                           2022-NCSC-84

                                         Opinion of the Court



                    made minimal or no progress with his case plan; and 7)
                    that he failed to maintain housing and employment.

       Respondent argues these findings are not supported by competent evidence because

       they are based upon past circumstances that no longer exist.

¶ 34         Social worker Amanda Wood testified at the termination hearing regarding

       respondent’s progress on his case plan goals. She testified that respondent

       “[m]inimally” complied with the trial court’s order regarding his case plan, was not

       compliant with DSS in its reasonable efforts toward reunification, and was

       “minimally compliant” with his mental health therapy. She also testified that she did

       not feel respondent fully complied with the recommendations of the parental capacity

       evaluation and that although respondent completed parenting classes, he was not

       able to demonstrate what he learned during his visitations. Regarding his

       employment, Ms. Wood testified that respondent had multiple jobs throughout the

       case but that his longest employment lasted “about three weeks.”

¶ 35         Ms. Wood acknowledged that respondent made some progress on his case plan

       but testified that his progress was very slow and that he had only recently showed

       improvement after the permanent plan was changed to adoption. She further testified

       that he had not demonstrated “a change in condition to the point that [she] would feel

       comfortable reunifying [respondent] with the children[.]” Ms. Wood also testified that

       respondent had demonstrated “a pattern of beginning services and stopping services”

       with both his mental health treatment and Chris’s hearing impairment treatment.
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



¶ 36         Additionally, unchallenged findings in the adjudication order state that

       respondent failed to follow through with the recommendations from his parenting

       capacity evaluation; that there were “tremendous concerns” regarding respondent’s

       follow through with Chris’s hearing impairment treatment; and that DSS continued

       to have concerns regarding respondent’s consistency with his mental health

       treatment and medication management, his history and pattern of compliance and

       noncompliance, and his inability to accept that his behavior contributed to the need

       for DSS’s involvement with the family. Based on the foregoing, we hold that the

       challenged findings are sufficiently supported by the record evidence.

          2. Sufficiency of the Findings

¶ 37         Respondent argues the trial court’s findings of fact in its 6 March 2020

       permanency planning order fail to address the first three mandated findings under

       N.C.G.S. § 7B-906.2(d) and that the findings in the termination orders do not cure

       these deficiencies. Although the trial court’s findings of fact adequately address the

       issues reflected in N.C.G.S. § 7B-906.2(d)(1)–(2) and (4), we agree the findings fail to

       address the issues in N.C.G.S. § 7B-906.2(d)(3) regarding whether respondent

       “remains available to the court, the department, and the guardian ad litem for the

       juvenile.”

¶ 38         The trial court addressed the factor under N.C.G.S. § 7B-906.2(d)(1), whether

       respondent is making adequate progress within a reasonable period of time, by
                                   IN RE C.H. & J.H.

                                     2022-NCSC-84

                                   Opinion of the Court



detailing respondent’s progress and deficiencies in meeting the conditions of his case

plan. The trial court made numerous findings regarding respondent’s participation

in therapy and visitation, respondent’s employment, and respondent’s housing. The

court found that it was not possible to return the children to respondent’s care

immediately or within the next six months because he had not completed his case

plan and that the conditions which led to the filing of the petitions continued to exist.

Moreover, in the termination orders, the trial court found that although respondent

made some progress on his case plan, “he never demonstrated to [the social worker]

a change in condition such that she felt comfortable with moving forward toward

reunification,” and it found that “[t]he same conditions that brought these children

into care continued over the year that [DSS] worked with [respondent]. The children

have been in [a] placement outside of the home for more than twelve months at the

time the petition[s for termination were] filed.” The court also found that respondent

“made some progress as to a change in condition since [DSS] intervened but his

pattern of digression is concerning to the [c]ourt such that the [c]ourt feels his change

in condition is insufficient under the circumstances in that he has failed to engage

with [DSS] and work toward reunification.” The court’s findings show respondent did

not address his mental health issues, “does not have the behavioral protective factors

needed to parent his children[,]” and “minimizes his involvement in the children’s

removal from the home.” These findings sufficiently address whether respondent was
                                          IN RE C.H. & J.H.

                                             2022-NCSC-84

                                           Opinion of the Court



       making adequate progress under N.C.G.S. § 7B-906.2(d)(1).

¶ 39         Regarding N.C.G.S. § 7B-906.2(d)(2), whether the parent is actively

       participating in or cooperating with the plan, the department, and the guardian ad

       litem for the juvenile, the trial court’s findings sufficiently describe respondent’s

       participation with his case plan. In the termination orders, the court details

       respondent’s progress and participation in his case plan goals and describes

       respondent’s relationship and distrust of DSS. The court found that prior to his

       visitations being suspended on 18 November 2019, respondent “had been asked to

       leave [DSS] due to his behaviors, belligerent demeanors, cursing, and out of control

       behaviors at least five times.” The court also found that respondent “ha[d] failed to

       comply with [DSS] and [c]ourt ordered goals[,]” “ha[d] been uncooperative with

       reunification   services   and   efforts[,]”   and   “ha[d]   been   uncooperative   with

       recommendations from therapists and [DSS].” These determinations satisfy the

       requirements of N.C.G.S. § 7B-906.2(d)(2). See In re L.R.L.B., ¶ 27 (concluding that

       finding of fact that “featured the evidence adduced at the hearing of respondent-

       mother’s inability to address the domestic violence, housing, and substance abuse

       issues which resulted in [the juvenile’s] removal from her care . . . satisfy the

       requirements of Section 7B-906.2(d)(2)”).

¶ 40         Respondent has not challenged the sufficiency of the findings regarding the

       fourth factor under N.C.G.S. § 7B-906.2(d)(4), whether the parents are “acting in a
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       manner inconsistent with the health or safety of the juvenile.” Nevertheless, we hold

       the trial court sufficiently addressed the substance of N.C.G.S. § 7B-906.2(d)(4).

       “Although the trial court made no specific finding as to whether [respondent] was

       ‘acting in a manner inconsistent with the health or safety of the juvenile’ under the

       exact language of N.C.G.S. § 7B-906.2(d)(4),” In re L.R.L.B., ¶ 28, the trial court found

       that the conditions which led to the filing of the neglect petitions continued to exist,

       that the parents still demonstrated “extreme animosity” toward each other and had

       engaged in an online argument on or about 25 January 2020, and that the return of

       the children to the custody of either parent “would be contrary to the welfare and best

       interest[s] of the juveniles.” The court also concluded that DSS was “no longer

       required to make reasonable efforts in this matter to reunify the children with either

       parent as those efforts would clearly be futile or would be inconsistent with the

       children’s health and safety, and need for a safe, permanent home within a

       reasonable period of time.” These determinations sufficiently address N.C.G.S. § 7B-

       906.2(d)(4).

¶ 41         However, we agree with respondent that the trial court failed to make the

       findings required under N.C.G.S. § 7B-906.2(d)(3), whether respondent “remains

       available to the court, the department, and the guardian ad litem.” Aside from

       acknowledging respondent’s attendance at the permanency-planning hearing and

       noting his lack of attendance at the termination hearing on 4 December 2020, the
                                          IN RE C.H. & J.H.

                                            2022-NCSC-84

                                          Opinion of the Court



       trial court failed to make any other findings addressing respondent’s availability to

       the court, DSS, and the GAL. Although the court “found” that the GAL reported

       respondent had not had contact with her, the court did not make any determination

       regarding the credibility of the GAL’s reporting, and this “finding” does not constitute

       a finding of fact. See In re A.E., 379 N.C. 177, 2021-NCSC-130, ¶ 16 (“[R]ecitations

       of the testimony of each witness do not constitute findings of fact by the trial judge

       absent an indication concerning whether the trial court deemed the relevant portion

       of the testimony credible.” (cleaned up)).

          3. Remedy

¶ 42         Respondent argues that the trial court’s failure to make the required findings

       under N.C.G.S. § 7B-906.2(d) requires this Court to reverse the permanency planning

       order and vacate the resulting termination orders pursuant to N.C.G.S. § 7B-

       1001(a2). However, in In re L.R.L.B., we determined that when the trial court

       substantially complies with the statute but fails to make the findings required under

       N.C.G.S. § 7B-906.2(d)(3), the appropriate remedy is to remand the matter to the trial

       court for the entry of additional findings. In re L.R.L.B., ¶ 37. We reasoned that this

       Court did not believe “that the Legislature enacted N.C.G.S. § 7B-1001(a2) with the

       intention of disengaging an entire termination of parental rights process in the event

       that a trial court omits a single finding under N.C.G.S. § 7B-906.2(d)(1)–(4) from its

       trial court order which eliminates reunification from a child’s permanent plan.” Id.
                                            IN RE C.H. & J.H.

                                                2022-NCSC-84

                                            Opinion of the Court



       ¶ 35. “Unlike the specific finding that ‘reunification efforts clearly would be

       unsuccessful or would be inconsistent with the juvenile’s health or safety’ which is

       required by N.C.G.S. § 7B-906.2(b) before eliminating reunification from the

       permanent plan, no particular finding under N.C.G.S. § 7B-906.2(d)(3) is required to

       support the trial court’s decision.” Id.

¶ 43         Therefore, in line with our holding in In re L.R.L.B., we remand this matter to

       the trial court for entry of additional findings in contemplation of N.C.G.S. § 7B-

       906.2(d)(3).

                      In the event that the trial court concludes, after making
                      additional findings, that its decision to eliminate
                      reunification from the juvenile[s’] permanent plan[s] in its
                      [6 March 2020] permanency planning order was in error,
                      then the trial court shall vacate said order as well as vacate
                      the order terminating respondent[ ]’s parental rights, enter
                      a new permanent plan for the juvenile[s] that includes
                      reunification, and resume the permanency planning review
                      process. If the trial court’s additional findings under
                      N.C.G.S. § 7B-906.2(d)(3) do not alter its finding under
                      N.C.G.S. § 7B-906.2(b) that further reunification efforts
                      are clearly futile or inconsistent with the juvenile’s need for
                      a safe, permanent home within a reasonable period of time,
                      then the trial court may simply amend its permanency
                      planning order to include the additional findings, and the
                      [22 February 2021] order[s] terminating respondent[ ]’s
                      parental rights may remain undisturbed.

       Id. ¶ 37 (cleaned up).

                                         III.     Conclusion

¶ 44         Respondent does not identify any error in the orders terminating his parental
                                     IN RE C.H. & J.H.

                                        2022-NCSC-84

                                     Opinion of the Court



rights to Chris and James, and we do not consider the termination orders in this

decision. See In re L.R.L.B., ¶ 38 (declining to consider termination order when

vacating permanency planning order under analogous circumstances). Regarding the

6 March 2020 order ceasing reunification efforts with respondent following the 20

December 2019 hearing, we affirm the trial court’s order. Regarding the 6 March 2020

permanency planning order eliminating reunification from the permanent plan

following the 7 February 2020 hearing, we “hold that the trial court sufficiently

addressed the majority of the issues mandated by N.C.G.S. § 7B-906.2(d)],” and

therefore we are not required to vacate that order. Id. However, in light of the trial

court’s failure to make written findings as required by N.C.G.S. § 7B-906.2(d)(3), we

remand to the District Court, Currituck County, to conduct a hearing4 and “to enter

such necessary findings and to determine whether those findings affect its decision

to eliminate reunification from the permanent plan pursuant to N.C.G.S. § 7B-

906.2(b).” Id. The trial court “shall enter new or amended orders consistent with this

opinion.” Id. (citing In re K.R.C., 374 N.C. 849, 865 (2020)).



       4 We note that the District Court Judge who entered the relevant 6 March 2020
permanency planning order is unavailable to amend it because she was appointed to fill a
vacant Superior Court judge seat in April 2021. Therefore, a substitute judge is required
pursuant to Rule 63 of the North Carolina Rules of Civil Procedure. The Rule 63 substitute
judge will need to hold a hearing to receive evidence relating to N.C.G.S. § 7B-906.2(d)(3) and
enter any necessary findings of fact in an amendment to the relevant 6 March 2020
permanency planning order. See In re K.N., 2022-NCSC-88, ¶ 24 (a Rule 63 substitute judge
is required to conduct a hearing to enter new findings of fact and address deficiencies noted
on appeal).
                    IN RE C.H. & J.H.

                      2022-NCSC-84

                    Opinion of the Court



AFFIRMED IN PART; REMANDED IN PART.